Citation Nr: 1829077	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  17-04 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for panic disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an November 2015 rating decision.  In August 2016, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2017.

As for the matter of representation, the Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in July 2015).  Later, the Veteran filed with the RO a power of attorney (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in February 2016) in favor of private attorney William K. Mattar.  However, most recently, the Veteran filed with the RO a power of attorney (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in June 2016) in favor of private attorney J. Michael Woods.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.


FINDING OF FACT

Prior to the promulgation of a decision by the Board in this appeal, VA received notice that the Veteran died in March 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims on appeal, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As indicated in the Veteran's electronic file, notification of the Veteran's death was received via a Social Security Administration Death Match, indicating that the Veteran died in March 2018.  The Veteran's attorney confirmed the Veteran died in a submission dated April 2018.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


